 1   Marc Voisenat (CSB# 170935)
     2329A Eagle Avenue
 2   Alameda, Ca. 94501
     Tel: (510) 263-8664
 3   Fax: (510) 272-9158
 4   Attorney for Debtor-In-Possession
     Benjamin S. Sison
 5

 6

 7

 8                                     United States Bankruptcy Court

 9                                      Northern District of California

10   In re:                                                   Case No.: 19-30881
11
     Benjamin S. Sison                                        Chapter 11
12                   Debtor-In-Possession.                    AMENDED VERIFIED STATEMENT
                                                              OF MARC VOISENAT PURSUANT
13
                                                              TO BANKRUPTCY RULE 2014(a)
14

15            I, MARC VOISENAT, declare that:

16   1.       I am an attorney at law licensed to practice before all the courts of this State and this

17   Court. I have made an agreement with Benjamin S. Sison to represent him in connection with

18   the prosecution of this Chapter 11 case.

19   2.       I have completed a computerized search of all matters and clients for whom I have

20   rendered services since I began practicing law.

21   3.       I have not found any clients for whom I have rendered services with any connections

22   with the Debtor, principals of the Debtor, insiders, the Debtor’s creditors, any other party or

23   parties in interest, and their respective attorneys and accountants, or any person employed in the

24   office of the United States trustee

25   4.       I am not a creditor, an equity security holder or an insider of the Debtor.




     Case: 19-30881        Doc# 73                    -1- Entered: 12/14/19 11:08:13
                                        Filed: 12/14/19                                        Page 1 of 2
     5.     I am not and was not an investment banker for any outstanding security of the Debtor.
 1
     6.     I have not been within 3 years before the date of the filing of the petition herein, an
 2
     investment banker for a security of the Debtor, or an attorney for such an investment banker in
 3
     connection with the offer, sale or issuance of any security of the Debtor.
 4
     7.     I am not and was not, within 2 years before the date of the filing of the petition herein, a
 5
     director, officer or employee of the Debtor or of any investment banker for any security of the
 6
     Debtor.
 7
     8.     To the best of my knowledge, I do not hold or represent an interest adverse to this estate
 8
     and do not have any connections with the debtor, debtor’s principles, creditors, or any other
 9
     party in interest in this case, except as set forth above, their respective attorneys or accountants,
10
     the United States Trustee or any person employed in the office of the United States Trustee.
11
            I declare under penalty of perjury that the foregoing is true and correct.
12
            Executed on December 13, 2019 at Alameda, California.
13
                                                                           /s/ Marc Voisenat
14
                                                                              Marc Voisenat Attorney for
15
                                                                                  Debtors-In-Possession

16

17

18

19

20

21

22

23

24

25




     Case: 19-30881      Doc# 73                    -2- Entered: 12/14/19 11:08:13
                                      Filed: 12/14/19                                        Page 2 of 2
